DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 12 January 2022. The changes and remarks disclosed therein have been considered.
Claims 23-25 have been cancelled, and claims 26-28 are newly added by Amendment. Therefore, claims 1-22, 26-28 are pending in the application. This action is NON-Final.
Interview Request – Consider After Receipt & Review of Action
The examiner acknowledges a request by representative Robert Shatto to schedule an interview before action was taken on this application. The examiner signing on this action was assigned to act on this application after one or more actions by a previous examiner. During an updated search, new references surfaced (namely, Yogendra et al. US and Gupta et al US 20210193912), which are important for applicant to review (along with reasons for certain claim rejections) prior to an interview. Given the newly cited references and interest in accommodating applicant’s request for interview although unable prior to this action, this action is designated as NON-FINAL. An interview may be granted after applicant has had sufficient time to review the action.
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 03/07/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16, 17-22, and 28 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 11, 17, and 20, the acronym “MTJ” must be defined. In Claim 11, it is suggested to change “an MTJ stack” to --a magnetic tunnel junction (MTJ) stack-- so it is clear that MTJ means “magnetic tunnel junction.” In Claim 17, it is suggested to change “a first MTJ” to --a first magnetic tunnel junction (MTJ)-- so it is clear that MTJ means “magnetic tunnel junction.” In Claim 20, it is suggested to change “a first MTJ” to --a first magnetic tunnel junction (MTJ)-- so it is clear that MTJ means “magnetic tunnel junction.” The dependent claims are merely rejected for inheriting this deficiency; correction to the independent claims is sufficient to resolve the deficiencies in the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Two-bit spin orbit MRAM cell Claims 1, 3-10, 26, and 27 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yogendra et al. (US 20210288242; “Yogendra”) Figures 7 and 8 and at least paragraphs 29, 33, and 35. Method of forming two-bit spin orbit MRAM cell Claims 11, 12, 14, 15, 16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yogendra Figures 2, 4, 5, 6 and notably paragraphs 38 and 39. This is an earlier-filed reference whose applicant is International Business Machines, Corp. and inventors are Karthik Yogendra, Robert Robison, and Eric Raymond Evarts. Instant application’s applicant is International Business Machines, Corp. and the inventors are Karthik Yogendra and Eric Raymond Evarts. Applicant is invited to review MPEP 2154.02(c) because a common ownership statement appears to be sufficient to disqualify this reference as prior art under 35 U.S.C. 102(b)(2)(C).
Claims 1, 3-12, 14-16, 26, 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al (US 20210193912 A1 hereinafter “Gupta”) Figure 1, paragraphs 66 and 67.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

    PNG
    media_image1.png
    652
    823
    media_image1.png
    Greyscale

Regarding Independent Claim 1, Gupta, for example in Figure 1, discloses a two-bit spin orbit torque (SOT) magnetoresistive random-access memory (MRAM) cell (Fig. 1: 11), the MRAM cell comprising:
a first heavy metal layer (Examiner’s Markup Gupta Figure 1: unlabeled undisclosed conductor above MTJ1, which much be a heavy metal like layer 19 beneath MTJ2);
a first magnetic tunnel junction (Fig. 1: 15, which is MTJ1 in the Examiner’s Markup)  coupled to the first heavy metal layer, wherein the first MTJ has a first cross-sectional area (see Examiner’s Markup Figure 1: MTJ1);
a second MTJ (Fig. 1: 14, which is MTJ2 in the Examiner’s Markup) connected in series with the first MTJ , wherein the second MTJ has a second cross-sectional area that is different than the first cross-sectional area (see Fig. 1, showing 15 has a smaller cross-sectional area than 14),
wherein the second MTJ shares a reference layer (see para. 68 describing that pinned layers 14c and 15a of upper MTJ 14 and lower MTJ 15 may be connected by an antiferromagnetic layer “forming a synthetic antiferromagnet,” which means pinned layers 14c and 15a function as a single synthetic antiferromagnetic reference layer common to both the upper MTJ and the lower MTJ) with the first MTJ (Fig. 1: 15); and
a second heavy metal layer (Fig. 1: 19; see para. 67: “the bottom layer 19 of the stack, e.g., a layer comprising a heavy metal”) coupled to the second MTJ (Fig. 1: 14; MTJ2 in Examiner’s Markup).  Gupta also disclose this type of stacked MTJ in Figure 2, where the upper MTJ (formed by 15C and 22) has a cross-sectional area smaller than the lower MTJ (formed by 14a and 22). 
	 Independent claim 11 is drafted as a method of forming, without specific manufacturing steps but merely using the verb “forming,” and is rejected for the same reasons.
	Regarding claim 3, Gupta (see e.g., Fig. 1; see also Fig. 2, as applicable) discloses wherein the first MTJ (Fig. 1: 15) comprises:
a first free layer (Fig. 1: 15b) in direct contact with the first heavy metal layer (Examiner’s Markup Gupta Figure 1: unlabeled undisclosed conductor that is the same as 19, which is a heavy metal);
the reference layer (Fig. 1: 15a and 14c; see para. 68 describing that pinned layers 14c and 15a of upper MTJ 14 and lower MTJ 15 may be connected by an antiferromagnetic layer “forming a synthetic antiferromagnet,” which means pinned layers 14c and 15a function as a single synthetic antiferromagnetic reference layer common to both the upper MTJ and the lower MTJ); and
a first tunnel barrier (Fig. 1: 15b) disposed between the first free layer and the reference layer.
Regarding claim 4, Gupta (see e.g., Fig. 1; see also Fig. 2, as applicable) discloses wherein the second MTJ (Fig. 1: 14) comprises:
a second free layer (Fig. 1: 14a) in direct contact with the second heavy metal layer (Fig. 1: 19; see para. 67: “the bottom layer 19 of the stack, e.g., a layer comprising a heavy metal”);
the reference layer (Fig. 1: 15a and 14c; see para. 68 describing that pinned layers 14c and 15a of upper MTJ 14 and lower MTJ 15 may be connected by an antiferromagnetic layer “forming a synthetic antiferromagnet,” which means pinned layers 14c and 15a function as a single synthetic antiferromagnetic reference layer common to both the upper MTJ and the lower MTJ); and
a second tunnel barrier (Fig. 1: 14b) disposed between the second free layer and the reference layer.  
	Regarding claim 5, Gupta discloses wherein the first tunnel barrier is a layer of MgO (see para. 66).  
Regarding claims 6 and 14, Gupta disclose the MRAM and method of forming as required by claims 1 and 11, respectively. Gupta shows the first cross-sectional area is smaller than the second cross-sectional area (see e.g., Fig. 1; see also Fig. 2).
	Regarding claims 7 and 15, Gupta disclose the MRAM and method of forming as required by claims 1 and 11, respectively. Gupta describes the second heavy metal layer connected to MTJ2, explaining its materials are substantially identical to the materials applicant discloses (see para. 67). The unlabeled undisclosed conductor connected to MTJ1 is the first heavy metal layer (see above). The remaining limitations requiring the heavy metal layers to “comprise one or more layers of a metal that exhibits spin orbit torque properties” is directed to properties. The MPEP explains that examiners are to presume claimed properties are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Here, Gupta’s MRAM and heavy metal layers are substantially identical to applicant’s claimed MRAM and heavy metals layers, and therefore the properties of the heavy metal layers are presumed inherent.
	Regarding claims 8 and 16, Gupta disclose the MRAM and method of forming as required by claims 1 and 11, respectively. Gupta discloses the first heavy metal layer and the second heavy metal layer comprise one or more layers of metals selected from the group consisting of platinum, tungsten, tantalum, and manganese (see para. 67: “a heavy metal such as Pt, Pd, or Ta).  
	Regarding claim 9, Gupta, for example in Figs. 1-8, discloses wherein the first MTJ is stacked on top of the second MTJ (Fig. 1: 15 is on 15).  
	Regarding claim 10, Gupta discloses wherein the MRAM cell is part of a memory array that comprising a plurality of two-bit MRAM cells (see for example para. 74 explaining this type of memory cell is useable in a memory array to be capable of storing “two bits as a combination of resistance states for the first MTJ and the second MTJ of the stack”).  
	Regarding claim 26, Gupta shows the first MTJ (Fig. 1: 15) and the second MTJ (Fig. 1: 14) have different cross-sectional areas (see Fig. 1; see also Fig. 2), and wherein the shared reference layer (Fig. 1: 15a and 14c may be a unitary synthetic antiferromagnetic reference layer shared between the two storage layers of the MTJs per para. 68; see Fig. 2: 22) has the same cross-sectional area as the second MTJ (see esp. Fig. 2, noting reference layer 22 has the same dimensions as storage layer 14a of the lower MTJ 14).
	Regarding claim 27, Gupta discloses each of the first and second heavy metal layers comprises one or more metals selected from the group consisting of Pt, Ta, Mn, and W (see para. 67: “heavy metal such as Pt, Pd, or Ta); and the shared reference layer comprises a ferromagnetic metal (see para. 67: “magnetic electrode 14c of the first MTJ 14 . . . comprises a ferromagnetic pinner layer” and “magnetic electrode 15a of the second MTJ 15 . . . comprises a ferromagnetic pinned layer”; see para. 68: the magnetic electrodes 14c, 15a of the first and second MTJ 14, 15 are connected by an antiferromagnetic layer or layers forming a synthetic antiferromagnet,” meaning the two references layers functions as a single shared reference layer for both MTJs).  
Allowable Subject Matter
Claims 2, 13, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reasons for indicating the allowable subject matter of claims 17-22 were provided in the previous office action mailed on 10/15/2021.
Additionally, each of claims 2, 13, 28 (which depend from rejected claims 1 and 11), 17 and 20 recite the circuit best reflected in application Figure 1.

    PNG
    media_image2.png
    482
    617
    media_image2.png
    Greyscale

	The closest prior art to these claims is Ahmed et al. (US 20190334080). Although Ahmed describes a similar manner of operating (Fig. 6D) their related 2-bit SOT MRAM (see Fig. 6A), the 2-bit SOT MRAM cell is viewed by the examiner as different from the cell defined by the claims. Although the disclosed memory cell (and as claimed) and Ahmed’s memory cell look similar, they are substantially different in two ways. No prior art surfaced that taught, suggested or provided reasons to modify Ahmed’s cell to employ these two substantial differences. In short, the first substantial difference is applicant connects their memory cell to the bit line and source line differently from the way Ahmed connects their memory cell. The second substantial difference is Ahmed’s 2-bit SOT employing two heavy metal layers, albeit similar to applicant’s, does not have the particular shape implied by the MTJs’ “area[s]” being “different.”

    PNG
    media_image3.png
    927
    708
    media_image3.png
    Greyscale

Applicant connects their bit line to the upper MTJ access transistor (Application Figure 1: T1) and to the lower MTJ access transistor (Application Figure 1: T2); Ahmed connects their source line to the upper MTJ access transistor (see Examiner’s Markup Ahmed Fig. 6A: WLb controlling their T2) and to the lower MTJ access transistor (see Examiner’s Markup Ahmed Fig. 6A: WLa controlling their T1). Applicant’s source line connects to another upper MTJ access transistor (Application Figure 1: T3), but also directly connects to the lower MTJ; Ahmed connects their bit line, not their source line, this way. The indicated allowable claims recite this connection.
Additionally, applicant requires the first and second MTJs to have different areas, which is a dimension. Ahmed explains their MTJs are “symmetrical” to “simply the manufacturing process” (see Ahmed para. 115). Being symmetrical means the areas (or dimensions) of the first and second MTJ are the same, not different. More importantly, Ahmed’s reasons why the MTJs are the same--to simplify manufacturing process--would indicate making the MTJs asymmetrical (or having different area) would make the manufacturing process more complex, which would be recognized as undesirable absent good reason to deviate. No references of Record indicate such reason to deviate from symmetrical MTJs as Ahmed describes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825